Per curiam.
The State Bar filed a Notice of Discipline against Respondent Floyd W. Keeble alleging violations of Standards 44 (wilful abandonment or disregard of a legal matter to the client’s detriment) and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). Upon Keeble’s failure to reject the Notice of Discipline within the time provided by Bar Rule 4-208.3 (a), Keeble was in default pursuant to Bar Rule 4-208.1 (b) and subject to discipline by this Court. The State Bar has recommended disbarment as the appropriate sanction for Keeble’s violations of Standards 44 and 68. We agree.
Keeble was hired to file a bankruptcy petition on behalf of a client and received full payment for his services. Although the client completed papers related to the bankruptcy supplied by Keeble and Keeble told the client he had filed the petition, Keeble failed to file the case on her behalf. As a result, the client suffered needless worry and concern, lost the money she paid Keeble and risked financial difficulty. In recommending disbarment the State Bar noted Keeble’s failure to respond to or participate in these proceedings and the Investigative Panel Reprimand that Keeble had received on December 18, 1998 for his violation of Standard 65 (D) (lawyer must maintain trust account and shall not deposit or withdraw funds for personal use), the confidentiality of which was waived by this *624subsequent disciplinary proceeding. Bar Rule 4-208.
Decided November 1, 1999.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the State Bar that disbarment is warranted as a result of Keeble’s violations of Standards 44 and 68 of Bar Rule 4-102 (d). Accordingly, Keeble is hereby disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).
Our ruling in this matter renders moot disciplinary matter number S99Y0883, in which the Special Master recommended that an emergency suspension pursuant to Bar Rule 4-108 be imposed upon Keeble due to his indictment on unrelated felony charges.

Disbarred.


All the Justices concur.